240 Ga. 209 (1977)
240 S.E.2d 18
HUDSON
v.
WHITE.
32902.
Supreme Court of Georgia.
Submitted October 14, 1977.
Decided October 25, 1977.
Rehearing Denied November 9, 1977.
Albert B. Wallace, William R. L. Latson, for appellant.
William T. Brooks, for appellee.
HALL, Justice.
The Clayton Superior Court granted the custodial parent's (appellee) habeas corpus petition based upon a Fulton Superior Court's divorce decree and award of *210 custody to the mother, and dismissed the noncustodial parent's (appellant) counterclaim seeking a change of custody. Appellant, a resident of Clayton County, had gone to the residence (DeKalb County) of the mother and in her absence took the child to his home in Clayton County and refused to return the child. The appellee filed her habeas corpus petition in Clayton County. We affirm.
A suit for change of child custody by the noncustodial parent while the noncustodial parent is withholding custody of the child from the custodial parent fails to state a claim for relief under the public policy of this state. Meek v. Baillargeon, 239 Ga. 137 (236 SE2d 81) (1977); Woods v. Woods, 238 Ga. 737 (235 SE2d 36) (1977); Matthews v. Matthews, 238 Ga. 201 (232 SE2d 76) (1977).
Judgment affirmed. All the Justices concur.